722 F.2d 1390
Stanley McDONALD, Norman R. Hagfors, and Clayton Jensen,Appellants/Cross-Appellees,v.JOHNSON & JOHNSON, Appellee/Cross-Appellant.
Nos. 82-2152, 82-2171.
United States Court of Appeals,Eighth Circuit.
Nov. 16, 1983.

Patterson, Belknap, Webb & Tyler, New York City, Maslon, Edelman, Borman & Brand, Minneapolis, Minn., for appellee/cross-appellant Johnson & Johnson;  David F. Dobbins, Theodore B. Van Itallie, Jr., New York City, of counsel.
Daniel R. Shulman, Minneapolis, Minn., Joseph M. Alioto, San Francisco, Cal., for appellants/cross-appellees (McDonald);  Gray, Plant, Mooty, Mooty & Bennett, Minneapolis, Minn., Alioto & Alioto, San Francisco, Cal., of counsel.
Before LAY, Chief Judge, and HEANEY and FAGG, Circuit Judges.

ORDER

1
In light of this court's opinion in McDonald v. Johnson & Johnson, 722 F.2d 1370 (1983) vacating the judgment in favor of the plaintiffs on the antitrust claims, the district court's order, 546 F.Supp. 324 (D.Minn.1982), awarding attorney's fees totaling $2,213,874.43 pursuant to section 4 of the Clayton Act is vacated.  Accordingly, these appeals are dismissed.